Citation Nr: 0413502	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  00-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1963 to August 1966. He died in August 1999.  The appellant 
is his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied her claim for service 
connection for cause of death.  The RO also denied her claims 
for accrued benefits and Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.  But she only appealed to the 
Board for service connection for cause of death, so this is 
the only issue on appeal.

After receiving additional evidence concerning the case, 
including a medical opinion, a supplemental statement of the 
case (SSOC) was issued in July 2002.

In October 2002, the appellant, accompanied by her 
representative, appeared and offered testimony at a hearing 
before the undersigned Veterans Law Judge (VLJ), sitting at 
the RO in Milwaukee, Wisconsin.  A transcript of that hearing 
is of record.

During that hearing, and in a more recent statement from the 
representative in May 2003, an additional issue was raised 
concerning the appellant's possible entitlement to dependency 
and indemnity compensation (DIC) benefits under the 
provisions of 38 U.S.C. § 1318.  Note, however, that the 
particular theory of entitlement alleged ("hypothetical" 
entitlement) is no longer a valid basis of recovery following 
a recent precedent decision of the U.S. Court of Appeals for 
the Federal Circuit.  See National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II).  Thus, if the appellant 
wants to pursue another, alternative, basis of entitlement to 
§ 1318 DIC, then she must do so through the RO since this 
issue is not currently before the Board.  See 38 C.F.R. § 
20.200 (2003).

As the Board has been instructed to remand this case, it is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Board denied the appellant's claim in June 2003, and she 
timely appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2003, the Secretary of VA 
filed an unopposed Motion for Remand (Motion).  In a 
September 2003 Order, the Court granted the motion, vacated 
the Board's June 2003 decision, and remanded the case to the 
Board for readjudication consistent with the Order.

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the appellant 
filed her current claim for service connection for the cause 
of the veteran's death, in September 1999.  But the VCAA 
applies to claims, as here, filed prior to its November 9, 
2000 effective date if VA had not decided the claim before 
that date.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, 
*31 (Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 
29, 2001)) (VA will apply VCAA implementing regulations to 
any claim filed before November 9, 2000 but not decided by VA 
as of that date).  VA had not "decided" the veteran's claim 
prior to November 9, 2000 because the RO had yet to issue its 
July 2002 SSOC and the Board had not yet issued its June 2003 
decision.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS at 
*31 (VA had authority to, and did, provide that VCAA 
requirements apply to claims at all stages of VA proceedings, 
up to and including those pending before the Board).  See 
also Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002) 
(distinguishing between VCAA application to claims pending 
before RO or Board, and those on appeal before a Court).

As noted in the Motion, the October 1999 letter to the 
appellant and the September 2000 statement of the case (SOC) 
did not meet the VCAA notification requirement, as they were 
promulgated prior to enactment of the VCAA, and discussed the 
veteran's rights in the context of the well-grounded claim 
requirement that has been eliminated by the VCAA.  Motion, at 
3.  Moreover, the July 2002 SSOC did not sufficiently inform 
the veteran of the information and evidence not of record 
that was necessary to substantiate her claim and the 
respective responsibilities of VA and the appellant in 
obtaining such evidence.  Id. at 3 (citing Huston v. 
Principi, 17 Vet. App. 195 (2003) and Quartuccio, 16 Vet. 
App. at 187).

Accordingly, consistent with the Court's Order and the 
Motion, this case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  This 
includes informing the appellant of the 
information and evidence not of record 
that is necessary to substantiate her 
claim and the respective responsibilities 
of VA and the appellant in providing such 
evidence.  The appellant should also be 
asked to submit any relevant evidence in 
her possession concerning her claim.

2.  Then readjudicate the claim.  If it 
continues to be denied, send the 
appellant and her representative an SSOC 
and give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to obtain additional information and to accord 
due process.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument concerning her claim.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




